IN THE SUPREME COURT OF NORTH CAROLINA

                                  2022-NCSC-104

                                    No. 488PA20

                                Filed 19 August 2022

MARY COOPER FALLS WING, et al.

             v.
GOLDMAN SACHS TRUST COMPANY, N.A., et al.
_________________________________
RALPH L. FALLS III, et al.

             v.
GOLDMAN SACHS TRUST COMPANY, N.A., et al.


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, 274 N.C. App. 144 (2020), reversing an order entered on

20 May 2019 by Judge Edwin G. Wilson Jr. in Superior Court, Wake County, and

remanding the case to the trial court. Heard in the Supreme Court on 22 March 2022.


      Womble Bond Dickinson (US) LLP, by Johnny M. Loper, Elizabeth K. Arias,
      and Jesse A. Schaefer, for plaintiff-appellee Mary Cooper Falls Wing; and
      James, McElroy & Diehl, P.A., by Fred B. Monroe, for plaintiff-appellees Ralph
      L. Falls III; M.E.F., by her next friend and parent, Ralph L. Falls III; L.C.F.,
      by her next friend and parent, Ralph L. Falls III; and J.B.F., by his next friend
      and parent, Ralph L. Falls III.

      J. Mitchell Armbruster, James K. Dorsett III, and Eva Gullick Frongello for
      defendant-appellant Goldman Sachs Trust Company, N.A.

      Alan W. Duncan, Allison O. Mullins, and Hillary M. Kies for defendant-
      appellant Dianne C. Sellers; and Leslie C. Packer, Alex J. Hagan, and Michelle
      A. Liguori for defendant-appellants Louise Falls Cone, Toby Cone, Gillian Falls
      Cone, and Katherine Lenox Cone.
                               WING V. GOLDMAN SACHS TR. CO.

                                             2022-NCSC-104

                                           Opinion of the Court




           John V. Orth, pro se, amicus curiae.


           BARRINGER, Justice.

¶1         In this matter, we address the extent of a trustee’s duties and powers

     concerning litigation challenging trust amendments. We ultimately hold that the

     trustee in this case had the power to defend the litigation. We need not and cannot

     resolve the separate issue of whether the trustee also had a duty to defend the

     litigation in this matter. A trustee’s duty to defend is more limited than its powers.

     It is confined to actions which may result in a loss to the trust estate. We also hold

     that the Court of Appeals erred by applying N.C.G.S. § 31-36, a statute applicable to

     will caveats, to this trust proceeding. Although both wills and trusts may be used to

     dispose of property at death, a trust is not a will. The law applicable to each is often

     different. Given our holding on these issues and others, we vacate in part and reverse

     in part the Court of Appeals’ decision.

                                      I.      Background

¶2         In May 2018, Mary Cooper Falls Wing (Wing) and Ralph L. Falls III (Falls)

     (collectively, plaintiffs) commenced litigation to set aside certain amendments to the

     Ralph Falls Revocable Declaration of Trust (Trust) created by their father Ralph L.

     Falls Jr. (decedent). Through the challenged amendments, decedent removed Wing

     and Falls as beneficiaries of the Trust. In his last amendment to the Trust (Fifth
                                 WING V. GOLDMAN SACHS TR. CO.

                                           2022-NCSC-104

                                         Opinion of the Court



     Amendment), decedent named as the Trust’s beneficiaries Dianne C. Sellers (Sellers),

     Louise Falls Cone, Toby Cone, Gillian Falls Cone, and Katharine Lenox Cone1

     (collectively, defendant beneficiaries). Decedent married Sellers in 2014, and Louise

     Falls Cone is decedent’s daughter. Louise is married to Toby, and Gillian and

     Katharine are Louise and Toby’s children.

¶3          In their complaints, Wing and Falls both allege that decedent lacked the

     capacity to amend the Trust and that Sellers, Louise Falls Cone, and others unduly

     influenced decedent. They also both seek relief, whether injunctive or by judgment,

     against the trustee, Goldman Sachs Trust Co., N.A. (Goldman Sachs), for

     distributions to defendant beneficiaries, which they claim were invalid given that

     there were pending judicial proceedings challenging the Trust amendments’ validity.

     Wing and Falls named defendant beneficiaries and Goldman Sachs as defendants in

     their respective actions.

¶4          After commencing this litigation, Wing filed a “Motion to Freeze

     Administration of Revocable Trust Until Beneficiaries Are Determined.” In each of

     the proceedings, defendant beneficiaries then filed a “Joint Motion to Pay Defense

     Costs,” seeking an “order directing Goldman Sachs, as trustee, to pay [defendant




            1 We have used the spelling of Katharine as reflected in the complaint but note that
     the Fifth Amendment uses a different spelling.
                               WING V. GOLDMAN SACHS TR. CO.

                                           2022-NCSC-104

                                         Opinion of the Court



     beneficiaries] the costs of defending the trust in this case.” Defendant beneficiaries

     stated in their motions that:

                         13. Goldman Sachs prefers that [defendant
                  beneficiaries]—the beneficiaries of the revocable trust—be
                  the parties that defend the trust, rather than Goldman
                  Sachs. Thus, [defendant] beneficiaries are and have been
                  in the role of defending the trust. In light of Ms. Wing’s
                  motion to freeze, it would be appropriate for the [trial
                  c]ourt to enter an order denying that request and to also
                  enter an order allowing Goldman Sachs to make
                  distributions from the trust for the costs of defending the
                  trust so the trust can be defended.

                          14. To ensure that the duties of the trustee are
                  discharged, [defendant beneficiaries] seek distributions
                  from the trust administered by Goldman Sachs sufficient
                  to cover the costs and expenses of defending the trust in
                  this litigation.

                         WHEREFORE,            [defendant      beneficiaries]
                  respectfully request that the [trial c]ourt enter an order
                  directing Goldman Sachs as trustee to make regular
                  reimbursements to [defendant beneficiaries] for the life of
                  this lawsuit sufficient to cover the costs and expenses of
                  defending the trust.

¶5         Wing then filed an “Amended Motion to Freeze Administration of Revocable

     Trust Until Beneficiaries Are Determined or in the Alternative, to Pay Defense Costs

     for All Purported Beneficiaries.”

¶6         Goldman Sachs, as trustee, filed a brief supporting defendant beneficiaries’

     motions to pay and opposing Wing’s motion to freeze. In its brief, Goldman Sachs

     argued that because Goldman Sachs, as trustee, had “a duty to defend the trust, the
                                 WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       [trial c]ourt should allow [Goldman Sachs] to pay the legal expenses of [defendant

       b]eneficiaries which [Goldman Sachs] deems are being incurred to defend the Trust.”

       Goldman Sachs “request[ed] the [trial c]ourt’s instructions and guidance as to the

       future payment of legal fees to [defendant b]eneficiaries’ counsel so that their counsel

       can continue to appropriately carry out its duty to defend the Trust.”

¶7           After a hearing on 20 March 2019 and the tendering of competing draft orders,

       the trial court, using one of defendant beneficiaries’ proposed orders, granted the

       motions to pay and ordered that:

                    Defendant Goldman Sachs, as Trustee of the Revocable
                    Trust . . . shall, in the proper exercise of its business
                    judgment, make distributions to [defendant beneficiaries]
                    for payment for legal fees incurred by them in the above-
                    captioned cases with respect to their defense of this matter.
                    This Order is without prejudice to any party’s other
                    remaining claims and defenses in these matters.

¶8           Plaintiffs appealed the trial court’s order granting the motions to pay (Pay

       Order).

¶9           On appeal, the Court of Appeals concluded that plaintiffs had shown that the

       appealed interlocutory order, the Pay Order, affected “substantial rights.” Wing v.

       Goldman Sachs Tr. Co., 274 N.C. App. 144, 153 (2020). Thus, the Court of Appeals

       allowed appellate review pursuant to N.C.G.S. § 1-277(a). Id. at 147, 153.

¶ 10         The Court of Appeals next decided that a subsection of a statute addressing

       will caveats, N.C.G.S. § 31-36(a)(1), “provide[d] the framework for the case.” Id. at
                                   WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       153. Then, after concluding that “the trustee’s duty of and liability for distribution to

       disputed beneficiaries during pending litigation [was] an issue of first impression in

       North Carolina,” the Court of Appeals analyzed two decisions from the California

       Courts of Appeal. Id. at 154–55. Finding these decisions persuasive, the Court of

       Appeals held that:

                    The Trust does not need defending in the case before us
                    because there is no contest to the validity of the Trust. This
                    dispute is between the rightful beneficiaries, and the Trust
                    is not in peril. Goldman Sachs has breached their duty of
                    neutrality by deciding who the rightful beneficiaries are
                    before pending litigation has resolved that issue.

                            ....

                    . . . The trustee is not required to pay attorney fees or legal
                    costs unless the res of the Trust is in peril.

       Id. at 155–56.

¶ 11         The Court of Appeals concluded that “[t]he trial court erred by not freezing and

       by ordering distributions from the Trust to some putative beneficiaries but not others

       during pending litigation[,]” and it reversed the Pay Order and remanded to the trial

       court for entry of an order allowing the motion to freeze. Id. at 156.

¶ 12         Defendant beneficiaries and Goldman Sachs petitioned this Court for

       discretionary review pursuant to N.C.G.S. § 7A-31. This Court allowed both petitions.
                                  WING V. GOLDMAN SACHS TR. CO.

                                              2022-NCSC-104

                                            Opinion of the Court



                                    II.    Standard of Review

¶ 13         “Review by th[is] . . . Court after a determination by the Court of Appeals,

       whether by appeal of right or by discretionary review, is to determine whether there

       is error of law in the decision of the Court of Appeals.” N.C. R. App. P. 16(a); see, e.g.,

       State v. Melton, 371 N.C. 750, 756 (2018).

                                 III.     Appellate Jurisdiction

¶ 14         As defendant beneficiaries challenge the Court of Appeals’ exercise of

       jurisdiction over plaintiffs’ interlocutory appeal, we address that issue first.

¶ 15         Unless the General Statutes of North Carolina provide an exception, “there is

       no right of immediate appeal from interlocutory orders.” Goldston v. Am. Motors

       Corp., 326 N.C. 723, 725 (1990). Subsection 1-277(a) states as follows:

                    An appeal may be taken from every judicial order or
                    determination of a judge of a superior or district court,
                    upon or involving a matter of law or legal inference,
                    whether made in or out of session, which affects a
                    substantial right claimed in any action or proceeding; or
                    which in effect determines the action, and prevents a
                    judgment from which an appeal might be taken; or
                    discontinues the action, or grants or refuses a new trial.

       N.C.G.S. § 1-277(a) (2021); see also N.C.G.S. § 7A-27(b)(3)(a) (2021).

¶ 16         “The ‘substantial right’ test for appealability of interlocutory orders is that the

       right itself must be substantial and the deprivation of that right must potentially

       work injury if not corrected before appeal from final judgment.” Frost v. Mazda Motor

       of Am., Inc., 353 N.C. 188, 192 (2000) (cleaned up). “If appellant’s rights would be
                                  WING V. GOLDMAN SACHS TR. CO.

                                             2022-NCSC-104

                                           Opinion of the Court



       fully and adequately protected by an exception to the order that could then be

       assigned as error on appeal after final judgment, there is no right to an immediate

       appeal.” Id. at 194 (cleaned up).

¶ 17         An assessment of whether an order impacts a substantial right often requires

       “considering the particular facts of that case and the procedural context in which the

       order from which appeal is sought was entered.” Waters v. Qualified Pers., Inc., 294

       N.C. 200, 208 (1978). “It is the appellant’s burden to present appropriate grounds for

       acceptance of an interlocutory appeal, and not the duty of this Court to construct

       arguments for or find support for appellant’s right to appeal.” Hanesbrands Inc. v.

       Fowler, 369 N.C. 216, 218 (2016) (cleaned up).

       A. Motions to Pay

¶ 18         Defendant beneficiaries argue that the Court of Appeals erred by exercising

       jurisdiction over plaintiffs’ appeal of an interlocutory order. Specifically, they assert

       that “the trial court’s order allowing [Goldman Sachs] to pay costs from the Revocable

       Trust to defend a presumptively valid amendment does not affect a substantial right

       because it only involves money in [the T]rust.”

¶ 19         According to plaintiffs, “the Court of Appeals properly exercised immediate

       jurisdiction over the Pay Order because it purported to determine both that

       [defendant beneficiaries] alone should benefit from the Trust during the pendency of

       the litigation and that [plaintiffs] could not seek to be made whole even if they succeed
                                   WING V. GOLDMAN SACHS TR. CO.

                                              2022-NCSC-104

                                            Opinion of the Court



       on the merits.” The Court of Appeals held, in part, that the Pay Order was

       immediately appealable because “no return of funds . . . is guaranteed” on account of

       Goldman Sachs’ “claims [that] it has no liability from distributing funds” pursuant to

       the Pay Order. Wing, 274 N.C. App. at 152. Plaintiffs maintain that either: (1) the

       Pay Order impacts a substantial right because as Goldman Sachs contends, “the

       existence of the Pay Order prevents [plaintiffs] from recovering the payments made

       to [defendant beneficiaries] during the pendency of this case—even if they are in

       violation of the true terms of the Trust and even if the Pay Order was erroneous” or

       (2) the Pay Order does not affect a substantial right because it does not preclude

       plaintiffs from obtaining a judgment against Goldman Sachs for distributions made

       to defendant beneficiaries after the entry of the Pay Order.

¶ 20          On the record before us, we agree that the Pay Order impacts a substantial

       right. The trial court received draft orders addressing the trial court’s ruling on the

       motions to pay from both defendant beneficiaries and plaintiffs. Plaintiffs explained

       in their letter to the trial court that:

                     The key disagreement between the parties [regarding the
                     proposed order] is whether the [trial c]ourt intended to rule
                     that [Goldman Sachs]:

                           may make distributions for legal fees defending the
                            most recent trust amendment, subject to potential
                            liability if that trust amendment is determined to be
                            invalid; or
                                 WING V. GOLDMAN SACHS TR. CO.

                                           2022-NCSC-104

                                         Opinion of the Court



                          shall make distributions for legal fees, without
                           apparent liability, regardless of how the merits of
                           the underlying claims are ultimately decided.

¶ 21         Plaintiffs’ proposed order used “may,” and defendant beneficiaries’ proposed

       order used “shall.” Plaintiffs’ proposed order also stated: “This Order is without

       prejudice to any party’s remaining claims and defenses in these matters, including

       [Wing]’s claim for wrongful distributions against Defendant Goldman Sachs.”

¶ 22         The trial court utilized defendant beneficiaries’ proposed order, which granted

       the motions to pay and ordered that:

                    Defendant Goldman Sachs, as Trustee of the Revocable
                    Trust . . . shall, in the proper exercise of its business
                    judgment, make distributions to [defendant beneficiaries]
                    for payment for legal fees incurred by them in the above-
                    captioned cases with respect to their defense of this matter.
                    This Order is without prejudice to any party’s other
                    remaining claims and defenses in these matters.

       (Emphases added.) Notably, the trial court employed the word “shall” and did not

       explicitly indicate that the order was without prejudice to Wing’s claim for wrongful

       distribution against Goldman Sachs.

¶ 23         Given this procedural context and record, the Pay Order does not purport to

       simply “allow” Goldman Sachs to pay costs from the Trust as defendant beneficiaries

       contend. Rather, the record supports the Court of Appeals’ conclusion that the “order

       affirmatively order[s] payments by a trustee with distributions from a trust to some

       purported beneficiaries, and not others, when the rightful beneficiaries are disputed,”
                                 WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       Wing, 274 N.C. App. at 151, and “[i]f Wing prevails on her claims of wrongful

       distribution [against Goldman Sachs], no return of funds or credit to offset future

       payments is guaranteed[,]” id. at 152.

¶ 24         Before this Court, Goldman Sachs has argued that no court can hold Goldman

       Sachs liable for paying defendant beneficiaries’ litigation expenses pursuant to the

       Pay Order even if reversed on appeal. Yet, subsection 36C-6-604(b) of the North

       Carolina Uniform Trust Code imposes liability on trustees for distributions of trust

       property when the trustee knows of a pending judicial proceeding contesting the

       validity of the trust. N.C.G.S. § 36C-6-604(b) (2021). Pursuant to this subsection,

       plaintiffs, as beneficiaries under the alleged last valid amendment to the Trust, could

       seek to hold Goldman Sachs liable for distributions if successful in this litigation. In

       other words, plaintiffs have a potential right under N.C.G.S. § 36C-6-604(b).

¶ 25         Nevertheless, the trial court’s order pursuant to its authority “to determine

       any question arising in the administration or distribution of any trust,” N.C.G.S.

       § 36C-2-203(a)(9) (2021), directed Goldman Sachs to make distributions to defendant

       beneficiaries for their litigation legal fees, which defendant beneficiaries incurred

       after “[t]he trustee kn[ew] of a pending judicial proceeding contesting the validity of

       the trust,” N.C.G.S. § 36C-6-604(b)(1). When a trial court has jurisdiction over both

       the parties and the subject matter, an order by the trial court enjoining or directing

       conduct binds the parties even if erroneous unless or until it is vacated or modified
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       by the trial court or in the action on appeal. Elder v. Barnes, 219 N.C. 411, 415 (1941);

       Hearne v. Stanly Cnty., 188 N.C. 45, 51 (1924). Thus, Goldman Sachs is bound to

       abide by the trial court’s order. Cf. Elder, 219 N.C. at 415–16 (affirming an order

       “adjudging the defendant in contempt of court for willful disobedience to an order

       lawfully issued”); Hearne, 188 N.C. at 51 (recognizing that an act in violation of an

       injunction “then alive and in force” is “an unlawful act”). As John V. Orth, an amicus

       in this matter and a Professor of Law at the University of North Carolina School of

       Law explained in his amicus brief:

                    Where instructions are sought from a [trial] court, it is
                    essential to the efficient administration of trusts that the
                    trustee be able to rely on such instructions. . . . Penalizing
                    a trustee for obeying the order of a court of competent
                    jurisdiction, even if ultimately found to be erroneous,
                    would      confound     trust   administration,       unsettle
                    expectations, and jeopardize the rule of law.

¶ 26         We conclude herein that the trial court did have jurisdiction and that the trial

       court directed distributions. Further, we agree that in the context of this case where

       instruction concerning trust distributions from the trial court has been sought and

       provided by lawful order, if not appealed before final judgment, plaintiffs might not

       have been able to recover from Goldman Sachs for distributions made in accordance

       with the Pay Order pursuant to N.C.G.S. § 36C-6-604(b) even if they successfully

       established themselves as the rightful beneficiaries under the Trust. In other words,

       the Pay Order may determine Wing’s wrongful distribution claim under N.C.G.S.
                                 WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       § 36C-6-604(b) by foreclosing monetary recovery from Goldman Sachs from the date

       of entry of the Pay Order, 20 May 2019, until modified by the trial court or reversed

       in the action on appeal. See Frost, 353 N.C. at 192, 193 (“The denial of class

       certification has been held to affect a substantial right because it determines the

       action as to the unnamed plaintiffs.”). Moreover, it is also important to ensure that

       persons serving as trustees be able to obtain definitive instructions concerning the

       manner in which a trust should be administered. Thus, in this case, the right to collect

       from Goldman Sachs, as trustee, for the distributions during a pending judicial

       proceeding contesting the validity of the trust during that time period might be lost

       absent an appeal before final judgment of the Pay Order. Cf. id. at 194 (holding that

       an order imposing costs on a party was not immediately reviewable because it could

       be reviewed upon appeal from a final judgment and thus would not be “lost or

       irremediably adversely affected”). Thus, for all of these reasons, we are convinced

       that, absent an appeal before final judgment, a substantial right of plaintiffs will

       potentially be impaired in the absence of an immediate appeal from the Pay Order.

       B. Motion to Freeze

¶ 27         Defendant beneficiaries also argue that the Court of Appeals lacked

       jurisdiction to review the trial court’s ruling on Wing’s motion to freeze. Defendant

       beneficiaries contend that plaintiffs did not appeal this ruling. Plaintiffs expressly

       indicated in their reply brief before the Court of Appeals that “no one has appealed
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       that portion of the order,” and thus the Court of Appeals “does not have jurisdiction

       to review it.” Before this Court, plaintiffs concede that they did not appeal the portion

       of the trial court’s order denying the motion to freeze and it was not before the Court

       of Appeals. Thus, we conclude that the Court of Appeals erred by addressing the

       motion to freeze and by remanding to the trial court for entry of an order allowing the

       motion to freeze. Wing, 274 N.C. App. at 156. Accordingly, we vacate the portions of

       the Court of Appeals’ decision addressing the motion to freeze.

                                         IV.    Analysis

       A. Trial Court’s Subject Matter Jurisdiction

¶ 28         We first consider plaintiffs’ challenge to the trial court’s subject matter

       jurisdiction to grant the motions to pay. Within the actions commenced by plaintiffs,

       defendant beneficiaries filed the motions to pay, and Goldman Sachs, as trustee, filed

       a brief supporting the motions to pay. Here, plaintiffs for the first time claim that

       Goldman Sachs or defendant beneficiaries had to file a pleading seeking instruction

       concerning the Trust for the trial court to have jurisdiction. However, plaintiffs

       acknowledge that trial courts have the authority to enter orders providing trust

       instructions.

¶ 29         “Whether or not a trial court possesses subject-matter jurisdiction is a question

       of law that is reviewed de novo.” In re A.L.L., 376 N.C. 99, 101 (2020). “Challenges to

       a trial court’s subject-matter jurisdiction may be raised at any stage of proceedings,
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       including for the first time before this Court.” Id. (cleaned up). However, “[t]his Court

       presumes the trial court has properly exercised jurisdiction unless the party

       challenging jurisdiction meets its burden of showing otherwise.” In re L.T., 374 N.C.

       567, 569 (2020).

¶ 30         The legislature has established the subject matter jurisdiction of clerks of

       superior court and of the superior court division of the General Court of Justice in the

       North Carolina Uniform Trust Code. N.C.G.S. § 36C-2-203. Specifically, Article 2 of

       the North Carolina Uniform Trust Code, Judicial Proceedings, contains a statute

       entitled “Subject matter jurisdiction.” N.C.G.S. § 36C-2-203. Subsection 36C-2-203(a)

       “make[s] clear that the clerk of court and the superior court division of the General

       Court of Justice have concurrent jurisdiction,” N.C.G.S. § 36C-2-203 supp. N.C. cmt.

       2007 (2021), over proceedings “to determine any question arising in the

       administration or distribution of any trust,” N.C.G.S. § 36C-2-203(a)(9).

¶ 31         “In resolving issues of statutory construction, we look first to the language of

       the statute itself.” Hieb v. Lowery, 344 N.C. 403, 409 (1996).

                           When the language of a statute is clear and without
                    ambiguity, it is the duty of this Court to give effect to the
                    plain meaning of the statute, and judicial construction of
                    legislative intent is not required. . . .

                           An unambiguous word has a definite and well[-
                    ]known sense in the law. In the event that the General
                    Assembly uses an unambiguous word without providing an
                    explicit statutory definition, that word will be accorded its
                    plain meaning.
                                    WING V. GOLDMAN SACHS TR. CO.

                                              2022-NCSC-104

                                            Opinion of the Court




       Fid. Bank v. N.C. Dep’t of Revenue, 370 N.C. 10, 18–19 (2017) (cleaned up). “To

       determine the plain meaning, this Court has looked to dictionaries as a guide.”

       Raleigh Hous. Auth. v. Winston, 376 N.C. 790, 2021-NCSC-16, ¶ 8.

¶ 32          Notably, N.C.G.S. § 36C-2-203(a) uses the term “proceedings” when describing

       the concurrent jurisdiction. N.C.G.S. § 36C-2-203(a). “Proceedings,” by itself, is not a

       specifically defined term in the North Carolina Uniform Trust Code. See N.C.G.S.

       §§ 36C-1-101 to -11-1106 (2021).2 Definitions of “proceeding” include:

                     1. The regular and orderly progression of a lawsuit,
                     including all acts and events between the time of
                     commencement and the entry of judgment. 2. Any
                     procedural means for seeking redress from a tribunal or
                     agency. 3. An act or step that is part of a larger action.
                     4. The business conducted by a court or other official body;
                     a hearing.

       Proceeding, Black’s Law Dictionary (11th ed. 2019) (including all definitions of

       “proceeding” by itself except for the definition specifically designated for bankruptcy);

       Proceedings, New Oxford American Dictionary (3rd ed. 2010) (defining “proceedings”

       to include an “action taken in a court to settle a dispute”).




              2 However, the North Carolina Uniform Trust Code delineates proceedings that fall
       within “proceedings concerning the internal affairs of trusts,” N.C.G.S. § 36C-2-203(a) (2021),
       and “a proceeding to enforce a charitable trust,” N.C.G.S. § 36C-4-405.1(a) (2021); see also
       N.C.G.S. § 36C-2-201(c) (2021) (“A judicial proceeding involving a trust may relate to any
       matter involving the trust’s administration, including a request for instructions and an action
       to declare rights.”).
                                  WING V. GOLDMAN SACHS TR. CO.

                                             2022-NCSC-104

                                           Opinion of the Court



¶ 33         The term pleading is not used in N.C.G.S. § 36C-2-203. See N.C.G.S. § 36C-2-

       203. A “pleading” is “[a] formal document in which a party to a legal proceeding (esp.

       a civil lawsuit) sets forth or responds to allegations, claims, denials, or defenses.”

       Pleading, Black’s Law Dictionary (11th ed. 2019); see also Complaint, Black’s Law

       Dictionary (11th ed. 2019) (“The initial pleading that starts a civil action and states

       the basis for the court’s jurisdiction, the basis for the plaintiff’s claim, and the demand

       for relief. In some states, this pleading is called a petition.” (cleaned up)). Plaintiffs

       argue that Goldman Sachs or defendant beneficiaries had to file a pleading for the

       trial court to have jurisdiction, instead of a motion within the actions commenced by

       plaintiffs’ pleadings. However, the plain language of the term used in the statute on

       subject matter jurisdiction, “proceedings,” is much broader and contains no such

       additional limiting language.

¶ 34         Also, under Article 2, N.C.G.S. § 36C-2-201(a) provides that: “The court may

       intervene in the administration of a trust to the extent its jurisdiction is invoked by

       a party or as provided by law.” N.C.G.S. § 36C-2-201(a) (emphasis added). “Invoked”

       is not a defined term and is not used elsewhere in the North Carolina Uniform Trust

       Code. See N.C.G.S. §§ 36C-1-101 to -11-1106. While not defined in Black’s Law

       Dictionary, definitions of “invoke” from other dictionaries include “[t]o call on (a

       higher power) for assistance [and] support,” “[t]o call for earnestly; solicit,” Invoke,

       American Heritage Dictionary (5th ed. 2018), and “cite or appeal to (someone or
                                  WING V. GOLDMAN SACHS TR. CO.

                                             2022-NCSC-104

                                           Opinion of the Court



       something) as an authority for an action,” Invoke, New Oxford American Dictionary

       (3rd ed. 2010). Thus, the plain meaning of the word “invoke” encompasses conduct

       other than the filing of a pleading with the trial court. And defendant beneficiaries’

       filing of a motion within the actions commenced by plaintiffs’ pleadings falls within

       the broad meaning of the term “invoke.”

¶ 35         Plaintiffs also argue that another subsection of the North Carolina Uniform

       Trust Code, N.C.G.S § 36C-2-205(a), supports their position in that it provides that

       parties shall commence trust proceedings before the clerk of superior court by filing

       a complaint as in civil actions. Given our adherence to the plain language of a statute,

       generally, the legislature has not shown an intent for a statutory requirement “to

       function as prerequisites for . . . jurisdiction” when the legislature neither mentions

       jurisdiction in the statute nor references it in the statute entitled “jurisdiction.” In re

       D.S., 364 N.C. 184, 193–94 (2010). On its face, N.C.G.S. § 36C-2-205(a) does not

       mention jurisdiction, and N.C.G.S. § 36C-2-205(a) is not mentioned in the statute

       dedicated to subject matter jurisdiction, N.C.G.S. § 36C-2-203.

¶ 36         Because the language employed by the legislature in §§ 36C-2-201, -203,

       and -205 does not reflect a jurisdictional pleading requirement and defendant

       beneficiaries filed the motions to pay in the actions commenced by plaintiffs’

       complaint, we reject plaintiffs’ contention that the trial court lacked subject matter

       jurisdiction to address the motions to pay. “[I]t is our duty to give effect to the words
                                 WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       actually used in a statute and not to delete words used or to insert words not used.”

       Lunsford v. Mills, 367 N.C. 618, 623 (2014). Plaintiffs have not met their burden; they

       have not shown that the language or the structure of the North Carolina Uniform

       Trust Code shows an intent by the legislature to require a subsequent pleading for

       subject matter jurisdiction in the procedural context presented to us in this case.

       B. Duty to Defend

¶ 37         Goldman Sachs and defendant beneficiaries submit that Goldman Sachs, as

       trustee, has the duty to pay defendant beneficiaries’ litigation expenses arising from

       these proceedings and that the Court of Appeals erred by holding otherwise.

       Defendant beneficiaries also maintain that the North Carolina Uniform Trust Code

       allows a trustee to exercise its business judgment to provide for the defense of the

       Fifth Amendment to the Trust, which the Court of Appeals erroneously failed to

       recognize. They present several arguments in support of their positions.

¶ 38         First, Goldman Sachs contends that “[a] party’s final trust document . . . is

       presumed valid and the trustee must act according to the instructions set forth within

       that document.” For this proposition, Goldman Sachs relies on a Court of Appeals’

       decision, In re Estate of Phillips, 251 N.C. App. 99 (2016). Yet, Phillips does not

       address a trust, a trustee’s duties or actions, or a document’s presumption of validity.

       See id. at 110–11, 113–14. Rather, it states: “The presumption is that every individual

       has the requisite capacity to make a will, and those challenging the will bear the
                                    WING V. GOLDMAN SACHS TR. CO.

                                               2022-NCSC-104

                                             Opinion of the Court



       burden of proving, by the greater weight of the evidence, that such capacity was

       wanting.” Id. at 110 (cleaned up). As presented to us by Goldman Sachs, we do not

       see the relevance of this case to the proposition that a trust document is presumed

       valid.

¶ 39            Defendant beneficiaries make the same argument—a revocable trust is

       presumptively valid upon a settlor’s death. However, the caselaw relied on by

       defendant beneficiaries recognizes that “the probate of a will by the Clerk of Superior

       Court is a judicial act, and his certificate is conclusive evidence of the validity of the

       will, until vacated on appeal, or declared void by a competent tribunal in a proceeding

       instituted for that purpose.” Walters v. Baptist Child.’s Home of N.C., Inc., 251 N.C.

       369, 377 (1959); In re Will of Neal, 227 N.C. 136, 138 (1947) (same). Thus, the

       presumption of validity in Walters and Neal arises from the judicial act of probate

       taken by the clerk of superior court. A settlor’s death is not a judicial act, and none of

       the cases cited by defendant beneficiaries address a trust. Therefore, we do not find

       these cases persuasive.3

¶ 40            The North Carolina Uniform Trust Code also contradicts Goldman Sachs’ and

       defendant beneficiaries’ proposition. Subsection 36C-6-604(b) states as follows:



                The General Assembly has also provided by statute that “[s]uch record and probate
                3

       is conclusive in evidence of the validity of the will, until it is vacated on appeal or declared
       void by a competent tribunal.” N.C.G.S. § 28A-2A-12 (2021). The North Carolina Uniform
       Trust Code contains no such statute to this effect concerning the validity of a trust. See
       N.C.G.S. §§ 36C-1-101 to -11-1106 (2021).
                                 WING V. GOLDMAN SACHS TR. CO.

                                           2022-NCSC-104

                                         Opinion of the Court



                    Upon the death of the settlor of a trust that was revocable
                    at the settlor’s death, the trustee may proceed to distribute
                    the trust property in accordance with the terms of the
                    trust. The trustee is not subject to liability for doing so
                    unless:

                    (1) The trustee knows of a pending judicial proceeding
                    contesting the validity of the trust; or

                    (2) A potential contestant has notified the trustee of a
                    possible judicial proceeding to contest the trust, and a
                    judicial proceeding is commenced within 60 days after the
                    contestant sent the notification.

       N.C.G.S. § 36C-6-604(b) (emphases added). Notably, “may” is used, not “shall.” “The

       word ‘may,’ as used in statutes, in its ordinary sense, is permissive and not

       mandatory.” Rector v. Rector, 186 N.C. 618, 620 (1923); see also State v. Waycaster,

       375 N.C. 232, 240 (2020) (“This Court has repeatedly interpreted the General

       Assembly’s usage of the word ‘may’ as having a permissive—as opposed to a

       mandatory—effect.”).

¶ 41         Further, if “[a] party’s final trust document . . . is presumed valid and the

       trustee must act according to the instructions set forth within that document” as

       Goldman Sachs contends, then a trustee would always be required to distribute the

       trust proceeds and be subject to liability for doing so pursuant to N.C.G.S. § 36C-6-

       604(b). We are not convinced that the legislature intended this result.
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



¶ 42         Therefore, based on the arguments before us, we are not persuaded that the

       Court of Appeals erred by “fail[ing] to acknowledge the presumptive validity of the

       Trust Document.”

¶ 43         However, we agree with Goldman Sachs’ and defendant beneficiaries’ second

       argument that the Court of Appeals erred by applying N.C.G.S. § 31-36, a statute

       applicable to will caveats, to this trust proceeding. Plaintiffs concur that the Court of

       Appeals erred by concluding that N.C.G.S. § 31-36 was controlling in this trust

       proceeding but contend it is persuasive.

¶ 44         Under the North Carolina Uniform Trust Code, N.C.G.S. § 36C-1-112 provides

       that: “The rules of construction that apply in this State to the interpretation of and

       disposition of property by will also apply as appropriate to the interpretation of the

       terms of a trust and the disposition of the trust property.” N.C.G.S. § 36C-1-112

       (2021). Relying on this provision, the Court of Appeals stated:

                    N.C.[G.S.] § 31-36(a)(1) provides the framework for the
                    case before us. Plaintiff[s’] challenge of the purported
                    amendments is comparable to a caveat to determine who
                    the rightful beneficiaries should be. The plain text of the
                    statute directs the clerk of the superior court to order the
                    executor or administrator to freeze all distributions until
                    the caveat is resolved.

       Wing, 274 N.C. App. at 153.
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



¶ 45         The subsection cited by the Court of Appeals, N.C.G.S. § 31-36(a)(1), is in the

       chapter on “Wills,” Chapter 31, and entitled “Effect of caveat on estate

       administration.” N.C.G.S. § 31-36 (2021). It provides that:

                    Where a caveat is filed, the clerk of the superior court shall
                    forthwith issue an order that shall apply during the
                    pendency of the caveat to any personal representative,
                    having the estate in charge, . . . [t]hat there shall be no
                    distributions of assets of the estate to any beneficiary[.]

       N.C.G.S. § 31-36(a).

¶ 46         Goldman Sachs argues that this is a procedural rule, and N.C.G.S. § 36C-1-

       112 “applies only to ‘rules of construction.’ ” Goldman Sachs and defendant

       beneficiaries cite the official comment to N.C.G.S. § 36C-1-112, which describes rules

       of construction as “specific in nature, providing guidance for resolving specific

       situations or construing specific terms.” N.C.G.S. § 36C-1-112 off. cmt. (2021). The

       official comment further states that rules of construction “can involve the meaning to

       be given to particular language in the document, such as the meaning to be given to

       ‘heirs’ or ‘issue,’ ” and “address situations the donor failed to anticipate . . . [like]

       failure to anticipate the predecease of a beneficiary.” Id.; see also Construction,

       Black’s Law Dictionary (11th ed. 2019) (defining construction as “[t]he act or process

       of interpreting or explaining the meaning of a writing (usu. a constitution, statute, or

       other legal instrument); the ascertainment of a document’s sense in accordance with

       established judicial standards;   INTERPRETATION”).       The North Carolina comment
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       states: “This section is intended to make all rules of construction applicable to wills

       also applicable to trusts, including but not limited to the rules governing abatement.”

       N.C.G.S. § 36C-1-112 N.C. cmt. (2021).

¶ 47         Subsection 31-36(a)(1) does not address the act or process of interpreting a will,

       whether a term or an unanticipated situation that impacts the disposition of property

       under the will. Therefore, N.C.G.S. § 31-36(a)(1) is not applicable to trust proceedings

       pursuant to N.C.G.S. § 36C-1-112 of the North Carolina Uniform Trust Code. In other

       words, N.C.G.S. § 31-36(a)(1) is not a rule of construction. Additionally, N.C.G.S. § 31-

       36(a)(1), which requires a cessation of distributions upon the filing of a will caveat, is

       contrary to N.C.G.S. § 36C-6-604, which permits distributions by the trustee during

       a pending judicial proceeding challenging a trust albeit subject to potential liability.

       Thus, the Court of Appeals erred by relying on N.C.G.S. § 31-36(a)(1) as the

       framework for its analysis in this trust proceeding.

¶ 48         Finally, we reach the fundamental issue and alleged error by the Court of

       Appeals—whether Goldman Sachs, as trustee, has a duty to pay defendant

       beneficiaries’ litigation expenses based on a duty to defend under the North Carolina

       Uniform Trust Code, specifically N.C.G.S. § 36C-8-811. “We review matters of

       statutory interpretation de novo because they present questions of law.” In re

       Foreclosure of Vogler Realty, Inc., 365 N.C. 389, 392 (2012).
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



¶ 49         In this matter, the Court of Appeals concluded that Goldman Sachs, as trustee,

       did not “ha[ve] a duty to defend the purported amendments during pending litigation

       between purported beneficiaries,” Wing, 274 N.C. App. at 154, and reversed the Pay

       Order, id. at 156. Finding the reasoning of two California Courts of Appeal’s cases

       persuasive, the Court of Appeals applied their reasoning to this case to hold that

       because the trust was not in peril and, instead, this case involves a dispute between

       rightful beneficiaries, the trustee was not required to pay attorney fees or legal costs.

       Id. at 154–55.

¶ 50         Both Goldman Sachs and defendant beneficiaries insist that the Court of

       Appeals improperly relied on the two California cases. From our close analysis of the

       North Carolina Uniform Trust Code, its comments, and North Carolina common law,

       we are persuaded that the Court of Appeals erred by looking to caselaw from other

       jurisdictions before the law of this State. The Court of Appeals did not need to

       consider caselaw from other jurisdictions to resolve the appeal.

¶ 51         Our legislature adopted verbatim section 811 of the Uniform Trust Code and

       codified it as N.C.G.S. § 36C-8-811. Compare Unif. Tr. Code § 811 (Unif. L. Comm’n

       2000) (amended 2003), with N.C.G.S. § 36C-8-811. When enacting the North Carolina

       Uniform Trust Code in 2005, the legislature also directed that “all relevant portions

       of the Official Commentary to the Uniform Trust Code” be printed with the

       enactments. An Act to Adopt a Revised Version of the Uniform Trust Code for North
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       Carolina, S.L. 2005-192, § 6, 2005 Sess. Laws 345, 403. The official comment to

       N.C.G.S. § 36C-8-811 reflects verbatim the comment to section 811 of the Uniform

       Trust Code. Compare Unif. Tr. Code § 811 cmt., with N.C.G.S. § 36C-8-811 off. cmt.

       (2021).

¶ 52         Specifically, N.C.G.S. § 36C-8-811 provides that: “A trustee shall take

       reasonable steps to enforce claims of the trust and to defend claims against the trust.”

       N.C.G.S. § 36C-8-811 (emphases added). “Trust” is not a defined term in the North

       Carolina Uniform Trust Code, see N.C.G.S. §§ 36C-1-101 to -11-1106,4 and the

       definitions in Black’s Law Dictionary are varied as follows:

                    1. The right, enforceable solely in equity to the beneficial
                    enjoyment of property to which another person holds the
                    legal title; a property interest held by one person (the
                    trustee) at the request of another (the settlor) for the benefit
                    of a third party (the beneficiary). • For a trust to be valid,
                    it must involve specific property, reflect the settlor’s intent,
                    and be created for a lawful purpose. The two primary types
                    of trust are private trusts and charitable trusts (see below).
                    2. A fiduciary relationship regarding property and
                    charging the person with title to the property with
                    equitable duties to deal with it for another’s benefit; the
                    confidence placed in a trustee, together with the trustee’s
                    obligations toward the property and the beneficiary. • A
                    trust arises as the result of a manifestation of an intent to
                    create it. See FIDUCIARY RELATIONSHIP. 3. The property so
                    held; CORPUS (1).




             4  However, the North Carolina Uniform Trust Code provides definitions for types of
       trusts. See, e.g., N.C.G.S. § 36C-1-103(4) (defining “Charitable trust”).
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       Trust, Black’s Law Dictionary (11th ed. 2019). Given these varied definitions, all of

       which could reasonably apply to N.C.G.S. § 36C-8-811, the plain meaning of the term

       “trust” is not ascertainable by merely referencing the statutory language and a

       dictionary.

¶ 53         However, the official comment to the statute states as follows:

                            This section codifies the substance of Sections 177
                     and 178 of the Restatement (Second) of Trusts (1959). It
                     may not be reasonable to enforce a claim depending upon
                     the likelihood of recovery and the cost of suit and
                     enforcement. It might also be reasonable to settle an action
                     or suffer a default rather than to defend an action. See also
                     Section 816(14) (power to pay, contest, settle, or release
                     claims).

       N.C.G.S. § 36C-8-811 off. cmt.

¶ 54         Since “trust” is neither a defined term nor unambiguous and the comment

       states that “[t]his section codifies the substance of Section[ ] . . . 178 of the

       Restatement (Second) of Trusts (1959),” we construe the trustee’s obligation “to

       defend claims against the trust” under N.C.G.S. § 36C-8-811 to be the equivalent to

       the Restatement (Second) of Trusts § 178. This Court routinely references the official

       commentary to a statutory provision to discern the legislature’s intent when a statute

       is ambiguous. Parsons v. Jefferson-Pilot Corp., 333 N.C. 420, 425 (1993); see also State

       v. Jones, 371 N.C. 548, 554 (2018) (“This seeming inconsistency between and among

       the statutory enactments at issue in the present case is readily resolved by the

       Official Commentary to Article 49 of the North Carolina General Statutes.”); State v.
                                      WING V. GOLDMAN SACHS TR. CO.

                                              2022-NCSC-104

                                            Opinion of the Court



       Capps, 374 N.C. 621, 626–27 (2020); Gyger v. Clement, 375 N.C. 80, 83–84 (2020).

       When the legislature explicitly instructs the revisor of statutes to print the

       commentary with the statute, see § 6, 2005 Sess. Laws at 403, such reliance appears

       particularly appropriate. See Parsons, 333 N.C. at 425.

¶ 55          Section 178 of the Restatement (Second) of Trusts states that: “The trustee is

       under a duty to the beneficiary to defend actions which may result in a loss to the

       trust estate, unless under all the circumstances it is reasonable not to make such

       defense.” Restatement (Second) of Trusts § 178 (Am. L. Inst. 1959) (emphasis added).

       The trust estate is “[t]he property for which a trustee is responsible; the trust

       principal.” Corpus, Black’s Law Dictionary (11th ed. 2019) (noting “corpus” is also

       known as “res; trust estate; trust fund; trust property; trust res; trust” (emphasis

       omitted)); see also Trust Estate, Black’s Law Dictionary (11th ed. 2019) (referring to

       first definition of corpus).

¶ 56          Another term for “trust estate” is “trust.” Corpus, Black’s Law Dictionary (11th

       ed. 2019). And one of the definitions of trust is “[t]he property so held;   CORPUS   (1).”

       Trust, Black’s Law Dictionary (11th ed. 2019). Another definition of trust is “a

       property interest held by one person (the trustee) at the request of another (the settlor)

       for the benefit of a third party (the beneficiary).” Trust, Black’s Law Dictionary (11th

       ed. 2019). Thus, the legislature’s use of the term “trust” in N.C.G.S. § 36C-8-811 is
                                   WING V. GOLDMAN SACHS TR. CO.

                                             2022-NCSC-104

                                           Opinion of the Court



       consistent with the substance of Restatement (Second) of Trusts § 178, and we

       construe N.C.G.S. § 36C-8-811 to maintain that consistency.

¶ 57          Restatement (Second) of Trusts § 178 is also consistent with the common law

       of this State.5 In Belcher v. Cobb, 169 N.C. 689 (1915), this Court, recognized the “self-

       evident” “duty of the trustee to defend and protect the title to the trust estate and

       defend the action in good faith.” Id. at 693. Later, in Chinnis v. Cobb, 210 N.C. 104

       (1936), this Court concluded that a trustee could appeal and argue the invalidity of

       an attachment levied on a beneficiary of a spendthrift trust. Id. at 110. This Court

       stated as follows:

                            But it is not only the right but the duty of a trustee
                     to protect and defend the title to the trust estate. . . . He
                     holds the property under the will as trustee for the
                     purposes expressed in the devise. . . . In order to carry out
                     the purposes of the trust and perform the duties imposed
                     upon him, it is incumbent on him to preserve and protect
                     the trust property, and for that purpose may appear and
                     defend the action for all purposes in this Court as well as
                     the court below.

       Id. at 110.

¶ 58          Notably, Goldman Sachs also concedes that whether a trustee has a duty to

       defend claims challenging the validity of a trust instrument that amends and restates

       a prior trust instrument is an issue of first impression in this State. Goldman Sachs



              5 Cf. N.C.G.S. § 36C-1-106 (“The common law of trusts and principles of equity
       supplement this Chapter, except to the extent modified by this Chapter or another statute of
       this State.”).
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       additionally indicates that it has “not identified any jurisdiction applying the

       Uniform Trust Code, which governs North Carolina’s trust laws, that has addressed

       this precise question.” Nevertheless, Goldman Sachs asks this Court to hold that

       plaintiffs’ claims seeking to invalidate the Fifth Amendment to the Trust are “an

       attack on the validity of the trust itself” because “[n]o consultation to other versions

       of that document is necessary in order to determine the parties’ rights and

       obligations.” Goldman Sachs cites in support of its position George Gleason Bogert’s

       treatise, The Law of Trusts and Trustees § 581, as updated in November 2020.

       Goldman Sachs also cites a reporter’s note to a section in the Restatement (Third) of

       Trusts that relies on a Bogert hornbook. Similarly, defendant beneficiaries contend

       that Goldman Sachs, as trustee, has a duty to defend the current terms of a trust, in

       this case the Fifth Amendment, against all trust contests initiated pursuant to

       N.C.G.S. § 36C-6-604(a).

¶ 59         However, the legislature stated that a trustee “shall take reasonable

       steps . . . to defend claims against the trust.” N.C.G.S. § 36C-8-811. It did not use the

       term “trust instrument,” “terms of the trust,” “contest,” or reference N.C.G.S. § 36C-

       6-604. Id. “Trust instrument” and “[t]erms of a trust” are defined in N.C.G.S. § 36C-

       1-103. A “[t]rust instrument” is “[a]n instrument that contains the terms of a trust.”

       N.C.G.S. § 36C-1-103(21). “Terms of a trust” means “[t]he manifestation of the

       settlor’s intent regarding a trust’s provisions as expressed in the trust instrument or
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



       as established, determined, or amended by . . . [a] judicial proceeding” and other

       means set forth in the statute. N.C.G.S. § 36C-1-103(20). “A ‘contest’ is an action to

       invalidate all or part of the terms of the trust or of property transfers to the trustee”

       according to the official comment to N.C.G.S. § 36C-6-604. N.C.G.S. § 36C-6-604 off.

       cmt. (2021).

¶ 60         In contrast, “trust estate” is not defined in the North Carolina Uniform Trust

       Code, see N.C.G.S. §§ 36C-1-101 to -11-1106, and “trust” can mean “trust estate,”

       Corpus, Black’s Law Dictionary (11th ed. 2019) (identifying “trust” and “trust estate”

       as synonyms of “corpus”); see also Trust, Black’s Law Dictionary (11th ed. 2019)

       (defining trust as the property held in trust or property and the property interest held

       by the trustee). The official commentary to N.C.G.S. § 36C-8-811 also plainly restricts

       the statute’s meaning to a specific provision of the Restatement (Second) of Trusts,

       N.C.G.S. § 36C-8-811 off. cmt., which limits the duty to defend to “actions which may

       result in a loss to the trust estate,” Restatement (Second) of Trusts § 178 (Am. L. Inst.

       1959). Not all trust contests or challenges to a trust’s terms may result in a loss to

       the trust estate.

¶ 61         Moreover, since the first publication of Bogert’s treatise, and in subsequent

       editions, section 581 has essentially stated as follows:

                            An effort to invalidate or prejudice a trust may be
                      made in a number of different ways by one or more of
                      several groups of parties. The settlor himself may seek to
                      set aside the trust conveyance on the ground of fraud,
                                 WING V. GOLDMAN SACHS TR. CO.

                                           2022-NCSC-104

                                         Opinion of the Court



                    undue influence, duress, or similar reason, or his
                    successors in interest may seek a decree of invalidation for
                    these reasons or because of the mental incapacity of the
                    settlor. The creditors of the settlor may attack the trust on
                    the ground that it was executed in fraud of them. A claim
                    may be made that the trust violates a rule against
                    perpetuities, a mortmain act, or similar statutory or
                    common-law rule of policy. The beneficiaries may seek to
                    terminate the trust prematurely. Creditors of a cestui may
                    sue to reach the interest of the cestui, which may or may
                    not be protected by spendthrift provisions.

                           Is it the duty of the trustee to defend suits of this
                    type which will wholly invalidate the trust or will reduce
                    its scope and effect? Or may the trustee stand passive? It
                    is believed that equity imposes upon the trustee the duty
                    of defending the integrity of the trust, if he has reasonable
                    ground for believing that the attack is unjustified or if he
                    is reasonably in doubt on that subject. Where it ought to be
                    entirely clear to any person of ordinary intelligence, after
                    taking legal advice, that the attack is warranted and that
                    the trust is defective and should be set aside in whole or in
                    part, or that for other reason a defense would be futile or
                    unnecessary, the trustee has no duty to incur expense to
                    defend the suit.

       George Gleason Bogert, The Law of Trusts and Trustees § 581 (1st ed. 1935) (footnotes

       omitted); see also George Gleason Bogert, The Law of Trusts and Trustees § 581 (2d

       ed. 1960); George Gleason Bogert, The Law of Trusts and Trustees § 581 (Rev. 2d ed.

       1980) (last supplemented 2021).

¶ 62         This passage does not squarely address the situation before this Court and the

       trial court: a challenge to the validity of a trust instrument that amends and restates

       a prior trust instrument. Instead, the passage summarizes the array of ways a trust
                                    WING V. GOLDMAN SACHS TR. CO.

                                               2022-NCSC-104

                                             Opinion of the Court



       may be wholly invalidated in its entirety or the trust estate may be prejudiced. On

       the record and arguments before us, the challenged amendments to the Trust impact

       who the beneficiaries are, not the scope or effect of the trust estate and not the entire

       validity of the Trust.6 Therefore, we find the proposition stated in Bogert’s treatise

       consistent with our recognition that when a party seeks to invalidate an amendment

       to a trust on account of the incompetency of the grantor or undue influence over the

       grantor, a duty to defend pursuant to N.C.G.S. § 36C-8-811 could apply but only if

       such claim against the trust may result in a loss to the trust estate.

¶ 63          However, the North Carolina Uniform Trust Code grants powers to trustees

       that are broader than duties. N.C.G.S. § 36C-8-815 off. cmt. (2021). As explained in

       the official comment to N.C.G.S. § 36C-8-815, which addresses the general powers of

       the trustee:

                             A power differs from a duty. A duty imposes an
                      obligation or a mandatory prohibition. A power, on the
                      other hand, is a discretion, the exercise of which is not
                      obligatory. The existence of a power, however created or
                      granted, does not speak to the question of whether it is
                      prudent under the circumstances to exercise the power.




              6 However, we acknowledge that the revocation of the challenged amendments may
       result in a loss to the trust estate, but that is not before us. While defendant beneficiaries
       and Goldman Sachs allude to tax benefits arising from the amendment and decedent’s
       marriage to Sellers, they neither raised this as a basis for the trustee’s duty before the trial
       court nor did the trial court reach this issue.
                                  WING V. GOLDMAN SACHS TR. CO.

                                             2022-NCSC-104

                                           Opinion of the Court



       N.C.G.S. § 36C-8-815 off. cmt. The North Carolina Uniform Trust Code provides that

       the trustee has “[a]ll powers over the trust property that an unmarried competent

       owner has over individually owned property,” N.C.G.S. § 36C-8-815(a)(2)(a), and may

       “defend an action, claim, or judicial proceeding in any jurisdiction to protect trust

       property and the trustee in the performance of the trustee’s duties,” N.C.G.S. § 36C-

       8-816(24).

¶ 64         Such discretionary power is much broader than the trustee’s duty “to defend

       claims against the trust” under N.C.G.S. § 36C-8-811. These provisions are broad and

       sufficient to permit Goldman Sachs, in its discretion and in this action, to make

       distributions to defendant beneficiaries for their litigation expenses and incur

       litigation expenses as an administrative expense of the Trust. However, since these

       are discretionary powers, not duties, in certain circumstances, it may be a breach of

       a trustee’s other duties to do so. See N.C.G.S. § 36C-8-815(b) (“No provision of this

       section shall relieve a trustee of the fiduciary duties under this Article.”).7

¶ 65         Here, the trial court used one of defendant beneficiaries’ proposed orders,

       granted the motions to pay, and ordered that:

                    Defendant Goldman Sachs, as Trustee of the Revocable
                    Trust . . . shall, in the proper exercise of its business
                    judgment, make distributions to [defendant beneficiaries]
                    for payment for legal fees incurred by them in the above-
                    captioned cases with respect to their defense of this matter.

             7 Whether Goldman Sachs breached other duties is not before us, and thus, we do not
       address that question.
                                  WING V. GOLDMAN SACHS TR. CO.

                                            2022-NCSC-104

                                          Opinion of the Court



                    This Order is without prejudice to any party’s other
                    remaining claims and defenses in these matters.

¶ 66         The trial court did not conclude that Goldman Sachs, as trustee, had a duty to

       defend. The trial court instead ordered “distributions” to defendant beneficiaries “for

       payment for legal fees incurred by them” for “their defense of this matter.” (Emphases

       added.) In contrast, defendant beneficiaries’ other proposed order, which the trial

       court declined to use, included a conclusion that Goldman Sachs had a duty to defend

       the Fifth Amendment as the operative trust document. Thus, we conclude that the

       trial court’s order only compelled Goldman Sachs, as trustee, to make distributions

       to defendant beneficiaries. The trial court compelled this conduct even though

       Goldman Sachs had knowledge of “a pending judicial proceeding contesting the

       validity of the trust.” See N.C.G.S. § 36C-6-604(b)(1).

¶ 67         As such, we conclude that the trial court acted within the scope of its

       jurisdiction to determine a question arising in the distribution of a trust, see N.C.G.S.

       § 36C-2-203(a), when presented with a request for instruction and proposed order

       from defendant beneficiaries and Goldman Sachs, see N.C.G.S. § 36C-2-201.

       Consistent with our holdings herein, the trial court compelled conduct permitted by

       the North Carolina Uniform Trust Code as a power—at the request of Goldman

       Sachs, who as trustee holds the discretionary power to perform the requested conduct.

       See N.C.G.S. §§ 36C-8-815(a)(2)(a), -816. And competent evidence in the record

       supports the trial court’s conclusion to compel this conduct. Goldman Sachs and
                                 WING V. GOLDMAN SACHS TR. CO.

                                             2022-NCSC-104

                                          Opinion of the Court



       defendant beneficiaries cited and produced affidavits in support of decedent’s

       competency around the time of the execution of the Fifth Amendment as well as other

       documents in support of the motions to pay and their position that plaintiffs’ claims

       are unjustified. Plaintiffs, in contrast, did not respond with any evidence. Thus,

       regardless of the standard of review applicable to our review of the trial court’s Pay

       Order, whether for abuse of discretion, for competent evidence, or de novo, we discern

       no error in the Pay Order justifying reversal. Therefore, we conclude that the Court

       of Appeals erred by reversing the Pay Order.

       C. Duty of Neutrality

¶ 68         Goldman Sachs also contends that the Court of Appeals erred by concluding

       that “Goldman Sachs has breached their duty of neutrality by deciding who the

       rightful beneficiaries are before pending litigation has resolved that issue.” Wing, 274

       N.C. App. at 155. We agree. Plaintiffs have not pled that Goldman Sachs breached

       its duty of neutrality, and the appealed order, the Pay Order, does not purport to

       resolve any such claim or require consideration of this issue to resolve the appeal.

       Therefore, we express no opinion concerning whether a duty of neutrality exists or

       would impact this matter.

                                        V.    Conclusion

¶ 69         In summary, the trial court had jurisdiction and did not err by instructing

       Goldman Sachs, as trustee, to pay defendant beneficiaries’ litigation expenses as
                          WING V. GOLDMAN SACHS TR. CO.

                                    2022-NCSC-104

                                  Opinion of the Court



distributions in this action. Goldman Sachs had the power to in its discretion make

such payments, and the record supports the trial court’s direction requiring the

exercise of that power. As the trial court did not find that Goldman Sachs had a duty

to defend and the record on this issue is not developed, we do not address whether

Goldman Sachs has a duty to defend this action, but we do hold that a duty to defend

pursuant to N.C.G.S. § 36C-8-811 only arises when the action may result in a loss to

the trust estate. When addressing this appeal, the Court of Appeals erred in several

ways as addressed in this opinion. As a result, we vacate the portions of the Court of

Appeals’ decision that addressed the order on the motion to freeze and the duty of

neutrality and reverse the remainder of the decision.

      VACATED IN PART; REVERSED IN PART.